COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-398-CV
 
 
SAMUEL
MUGENYI KADYEBO                                               APPELLANT
 
                                                      V.
 
THE
TEXAS DEPARTMENT OF PUBLIC SAFETY                          APPELLEE
 
                                                   ----------
 
             FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                   MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                                  ------------
 




On December 4, 2008, we notified appellant, in
accordance with rules of appellate procedure 37.3.(b) and 42.3(c), that we
would dismiss this appeal unless the $175 filing fee was paid and appellant
paid or made arrangements to pay for preparation of the appellate record.  See Tex. R. App. P. 37.3.(b),
42.3(c).  Appellant has not paid the $175
filing fee or made arrangements to pay for the record.  See Tex. R. App. P. 5, 12.1(b),
42.3(c).  Instead, he filed AAppellant=s Second
Motion To Challenge Order Sustaining A Contest To Affidavit Of Indigence
Alternatively Styled Appellant=s Motion
To Rehear Challenge To Order Sustaining A Contest To Affidavit Of Indigence.@ 
We deny appellant=s
motion.  Accordingly, because appellant
has failed to comply with requirements of the rules of appellate procedure and
the Texas Supreme Court=s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
PER
CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  December 18, 2008
 




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).